DETAILED ACTION
Applicant's listing of claims filed 02 November 2021 is acknowledged. Claims 1-4, 17-22, and 43-48 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 28 September 2021 has been considered.  An initialed copy of the IDS accompanies this Notice.  

Terminal Disclaimer
The terminal disclaimer filed on 02 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10213513 or US10618969 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
An updated search did not identify any new prior art.  Applicant’s terminal disclaimer filed 02 November 2021 has been accepted, obviating the non-provisional double patenting rejections of record.  Co-pending application no. 15/430,411, cited in the provisional double patenting rejection of record, has a later effective filing date than the instant application.  Given that a provisional double patenting rejection over copending application 15/430,411 would be the only rejection in this application and that the current application is earlier filed, the application is passed to issue without a terminal disclaimer.  See M.P.E.P. 804.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643